DETAILED ACTION
This Office Action is in response to the communication filed 01/18/2022.
Status of the claims: 
Claims 1-3 are previously presented and rejected
Claims 4-9 are new.
Claims 1-9 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/18/2022. By this amendment, claims 1-3 have been amended and new claims 4-9 have been submitted. Claim 3 has been amended to address the claims objection set forth on page 2-3 of the previous office action. Accordingly, withdrawal the objection is made.

Response to Claims Rejection under 35 USC §103
The Applicants’ Arguments/Remarks Made in an Amendment filed 01/18/2022, in response to the rejection of claims 1-3  under 35 U.S.C. 103 as being unpatentable over CN10405232 to Li et al. (“Li”) in view of US2014/0098689 to Lee al. (“Lee”) have been fully considered. it is noted that claims 1-3 have been amended. The amendment, specifically, to the independent claims 1-3 contain subject matter determined to comprise allowable. In view of the claims amendments which are made to patentably distinguish over the prior art, the rejection the claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.


Allowable Subject Matter
Pending claims 1-9 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1-3 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1-9 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 11-3 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently Amended) An apparatus for wireless communications, comprising: one or more processors, configured to: configure, based on an antenna configuration of a base station, a first channel state information reference signal and a second channel state information reference signal  of the base station in a plurality of spatial dimensions respectively, the first channel state information reference signal and the second channel state information reference signal being different and the first channel state information reference signal specifying a plurality of antenna ports used at the base station to support MIMO transmission in the plurality of spatial dimensions; and generate a control message containing an indication that the base station transmits the information reference signal, the control message is radio resource control signaling, and 2Application No. 17/141,234 Reply to Office Action of October 28, 2021 the one or more processors is configured to provide different transmitting times for the first and second channel state information reference signals in different dimensions using a parameter SubframeConfig in CSI- RS-Config of the radio resource control signaling, the reference signals in different dimensions having different value ranges for the parameter SubframeConfig.

Regarding Claim 2
(Currently Amended) An apparatus for wireless communications, comprising: one or more processors, configured to determine, based on a control message from a base station, that the base station transmits downlink reference signals in a plurality of spatial dimensions respectively, wherein the control message indicates at least a first antenna port set arranged at the base station to support MIMO transmission in a first dimension using a first channel state information  reference signal and a second antenna port set arranged at the base station to support MIMO transmission in a second dimension using a second channel state information reference signal, the control message is radio resource control signaling and; measure, in response to a measurement indication from the base station, the first and second channel state information reference signals in respective spatial dimensions and generate measurement feedback information for the3Application No. 17/141,234 Reply to Office Action of October 28, 2021 first and second channel state information reference signals, the first channel state information reference signal and the second channel state information reference signal being different and the first channel state information reference signal specifying a plurality of antenna ports used at the base station to support MIMO transmission in the plurality of spatial dimensions; and the one or more processors is further configured to determine configuration of different transmitting times for the first and second channel state information reference signals in different dimensions using a parameter SubframeConfig in CSI-RS-Config of the radio resource control signaling, the reference signals in different dimensions having different value ranges for the parameter SubframeConfig.

Regarding Claim 3 
(Currently Amended) An apparatthe first channel state information reference signal and the second channel state information reference signal being different and the first channel state information reference signal specifying a plurality of antenna ports used at the base station to support MIMO transmission in the plurality of spatial dimensions; and 4Application No. 17/141,234 Reply to Office Action of October 28, 2021 generating a control message containing an indication that the base station transmits the first and second channel state information in the plurality of spatial dimensions respectively, for use by a communication device served by the base station, wherein the control message indicates at least a first antenna port set arranged at the base station to support MIMO transmission in a first dimension using the first channel state information reference signal and a second antenna port set arranged at the base station to support MIMO transmission in a second dimension using the second channel state information reference signal, the control message is radio resource control signaling, and the control message provides different transmitting times for the first and second channel state information  reference signals in different dimensions using a parameter SubframeConfig in CSI-RS-Config of the radio resource control signaling, the reference signals in different dimensions having different value ranges for the parameter SubframeConfig.

Regarding Claims 4-9  

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are CN10405232 to Li et al. (“Li”) in view of US2014/0098689 to Lee al. (“Lee”).  
	Regarding the subject matter of previously presented and rejected claims, Xiaolin discloses Li discloses an apparatus for wireless communications (e.g. Li, Fig. 7, Para [0057]), comprising: one or more processors (e.g. Li, Fig. 7 and Para [0057]), configured to: configure, based on an antenna configuration of a base station, downlink reference signals of the base station in a plurality of spatial dimensions respectively (e.g. Li Fig. 4, Paras [0050], [0126]-[0127]: generates (configures), based on an antenna configuration of a base station, downlink reference signals in a plurality of spatial dimensions including horizontal and vertical directions); and generate a control message (e.g. Li Paras [0007], [0041]: generates a radio resource control (RRC) message) containing an indication that the base station transmits the downlink reference signals in the plurality of spatial dimensions respectively (e.g. Li, Fig. 1, Paras [0050], [0060], [0108], [0113]: wherein, the control signaling contain indication that the base station transmits the reference signals in the plurality of spatial dimensions (e.g. in horizontal and vertical directions)) for use by a communication device served by the base station (see Paras [0050], [0081] of Li - for use by a communication device (i.e. terminal) served by 
Regarding the subject matter of previously presented and rejected claims, Lee teaches or suggests, in the same technical filed, a plurality of transmitting time corresponding to each of the downlink reference signal in respective spatial dimensions (e.g. Lee, Figs. 5, 17, Paras [0083], [0155], [0179], [0214]: the control message indicates a plurality of transmitting period corresponding to different transmission resources (e.g. a subframe or time slot). 
However, none of references teaches all the limitation and the detailed connection recited in currently amended independent claims 1-3 and further limited by their dependents. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632